 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   WALTER ALLEN RAWLEIGH,                   )   Case No.: 5:19-cv-00394-JC
                                              )
12                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
13         v.                                 )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
15                                            )
                  Defendant                   )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23   DATE:       March 18, 2020
24                                                /s/
                                     HONORABLE JACQUELINE CHOOLJIAN
25                                   UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
